Citation Nr: 0720565	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability claimed as paranoia, anxiety, a 
psychosis, or an obsessive-compulsive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to November 
1959, with prior Delaware Air National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The record shows that the veteran's claim was originally 
denied in a June 1981 Board decision.  In April 2002, the 
veteran filed to reopen his previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  The clam was denied in the above referenced July 
2002 rating decision.  The veteran initiated an appeal of 
this decision.  In September 2006, the Board remanded the 
claim for due process considerations, and the claim was 
subsequently denied in February 2007.  The appeal continues.  

The veteran's claim is addressed in part in the REMAND 
section of this decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1981, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the merits.  

2.  The evidence associated with the claims folder subsequent 
to the June 1981 Board decision includes a supplemental 
service department report.





CONCLUSIONS OF LAW

1.  The Board's June 1981 decision denying the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2006).

2.  Since the June 1981 Board decision, new and material 
evidence has been received insofar as a supplemental report 
from the service department has been added to the claims 
file; therefore, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 3.104, 20.1100.  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156].  This change 
in the law pertains only to claims filed on or after August 
29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, this claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 272 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, 
the claim will be reopened and decided upon the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108; Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An alternate means of reopening a previous claim is set forth 
in 38 C.F.R. § 3.156(c).  Under this section, where the new 
and material evidence consists of a supplemental service 
department report, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the June 1981 Board decision.  
38 U.S.C.A. § 7104(a).

At the time of the June 1981 Board decision, the evidence 
included National Guard Service medical records.  There was a 
conclusion following psychological testing, apparently in 
1956 or 1957, that the veteran had an anxiety problem from 
deep-rooted emotional conflicts, probably of a psychosexual 
nature.  It was also reported that he had reduced ability to 
function adequately in his environment, was immature, 
preoccupied, and had feelings of inadequacy with severe loss 
of intellectual efficiency.  

Also of record at the time of the Board's June 1981 decision 
were records which showed that the veteran was hospitalized 
at a VA facility in August and September 1979.  He denied 
having received psychiatric treatment or contact until he had 
been involved in a robbery attempt in December 1978.  He 
reported that he had been employed by his father, but had 
been fired when he married out of his faith and had not had 
steady employment since that time.  He dated his anxiety and 
inability to cope with things to his early childhood.  He 
reported that he had always been nervous.  Evidence of a 
psychosis was not noted on the hospital summarization.  There 
were diagnoses of anxiety neurosis and passive-dependent 
personality.  

Additional records considered by the Board in 1981 included 
correspondence dated in September 1979 from a private 
physician (F. S. C., Jr., M.D.) that reflected that the 
veteran had been seen the preceding March.  The physician 
reported that, at that time, his impression was that the 
appellant had a dependent personality disorder with anxiety, 
confusion, and schizoid behavior.  His September 1979 
evaluation of the appellant confirmed the prior diagnosis.  
He noted that the veteran exhibited more confusion and tended 
to be more schizoid than before.  

Also of record was a January 1980 hearing transcript.  The 
veteran testified that he had experienced mild stress anxiety 
in elementary school.  Other testimony was that he had had no 
problem in the Air National Guard prior to service.  Stresses 
of active duty, including mistreatment by supervisors, caused 
a nervous breakdown.  He received hospital treatment at that 
time.  

The veteran also reported that his problems had been 
magnified by his assignment to Panama following infantry 
training.  He had had additional problems with supervisors 
during this assignment and had gone into "traumatic shock."  
This aggravated his mild preservice anxiety.  Tranquilizers 
became necessary.  Following his release from active duty, he 
had worked with his father until 1965 with no treatment 
during that period.  

A May 1980 letter from G. E. V., M.D., pertained to treatment 
in 1980.  The physician said that that the veteran had 
symptoms of anxiety.  

Correspondence from a State facility, dated in October 1980, 
reflects that the veteran had been evaluated by a 
psychiatrist.  It was indicated that he had an inadequate 
personality with drug and alcohol abuse.  He also reported 
that there was a long history of dependency, insecurity, 
inadequacy, and inability to deal with his life situations.  

Finally, the Board also considered a March 1980 letter from a 
private physician, A. A. M., M.D., which reflected that the 
veteran had been under his care on numerous occasions for a 
nervous disorder.  He said that he first treated the veteran 
in August 1974 with the last treatment in September 1980.  

In its June 1981 decision, the Board denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The Board stated that the probative 
evidence of record did not reflect that a psychiatric 
disability was acquired during active duty.  Instead, the 
record contained no mention of such a condition (anxiety 
neurosis) until almost two decades following his release from 
active duty.  Furthermore, it was noted that at the time of 
the hearing on appeal, the veteran himself testified that his 
first postservice treatment occurred during or at some time 
subsequent to 1965.  The Board pointed out personality 
disorders had been found to be present by VA and others, and 
that such a disorder was not a disease or disability 
providing compensation benefits under VA law and regulations.  

This claim ensued after the veteran filed to reopen his claim 
for an acquired psychiatric disorder in April 2002, which was 
denied in a July 2002 rating decision by the RO.  The veteran 
filed a timely appeal to that decision.  

The June 1981 Board decision is final.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 3.104, 20.1100.  As explained above, 
the veteran's claim for service connection for an acquired 
psychiatric disorder may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
June 1981) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether the 
veteran has a current psychiatric disorder related to an in-
service disease or injury [elements (1) and (3)].

Included among the evidence added since that date is a Review 
of Discharge or Separation Report from March 1962.  These 
documents pertain to disciplinary charges and actions which 
were leveled against the veteran during his active duty 
period.  Apparently, the veteran requested an upgrade of his 
discharge which was given as Under Honorable Conditions.  The 
veteran provided testimony as to a personality conflict with 
his superior.  It was also noted that he willfully disobeyed 
orders on more than one occasion.  

Given the submission of a supplemental report from the 
service department that bears relevance to the issue on 
appeal, as it concerns behavioral problems, the veteran's 
claim must be reopened and reconsidered.  38 C.F.R. 
§ 3.156(c).  To this extent only, the appeal is granted.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as paranoia, anxiety, a psychosis, or an 
obsessive-compulsive disorder, is reopened; to this extent 
only, the appeal is granted.


REMAND

While the evidence of record does not confirm a psychiatric - 
as opposed to personality disorder - diagnosis in service, 
the Board finds that a VA examination addressing the nature 
and etiology of the veteran's claimed psychiatric disorder is 
"necessary" under 38 C.F.R. § 5103A(d) given his behavioral 
problems in service and his more recent treatment for 
multiple psychiatric diagnoses. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
psychiatric disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each Axis I disorder shown 
upon examination.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that all current disorders, 
if present, are etiologically related to 
the veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for a psychiatric 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  





____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


